On the Merits.
The case is identical with that decided by us on the appeal of .the surety, and is submitted on the same record and briefs.
We have twice before examined this case on its merits, and a third examination has,not altered our views as expressed in our former opinions, to which we adhere.
It is therefore ordered, adjudged, and decreed 'that the judgment appealed from be avoided and reversed, and it is now ordered that plaintiffs’ injunction be made perpetual, and that defendants pay costs of both courts.